Title: To James Madison from Elias Vander Horst, 29 August 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


29 August 1804, Bristol. “The preceding is a Copy of my last respects of the 12h. Ulto. ⅌ the New-York Packet Capt. Webb, since which period I have not been Honored with any of your favors. The prospect we then had of an abundant Harvest has since more materially changed, as it is now very generally reported it will be very deficient, in consequence of which Wheat & other grain are rapidly advancing in price. Blight, rain & high winds have been the cause, but as the weather has been fine for some days past & Still continues so, I must confess I thi⟨nk⟩ the alarm much greater than facts Justify & I am y⟨et⟩ of opinion the Crops will be tolerable. On the Continent, except to the Southward, they are by all accts. very abundant, and as there is much old Corn on hand here, I do not think the scarcity will be so great as many at present fear, especially, as it is fully expected all our Ports will be thrown open for the free importation of Grain shortly, indeed a quantity is already arrived & much more is soon expected from the Northern parts of Europe.
“Enclosed I beg leave to hand you a late London Price Current & a few of our latest News-Papers, to which please be refered for what is passing on this side of a Public nature.”
Adds in a postscript: “I have the pleasure also to hand you herewith the last year’s State of the Bristol Infirmary, which is but Just Published.”
